The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Andrew  J. Baca (Reg. # 60,887) on 04/11/2022.

IN THE CLAIMS:
Claims 8, 17 and 19 have been cancelled, please amend Claims 14, 15, 16, 18 and 20 as follows:

    PNG
    media_image1.png
    917
    735
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    124
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    725
    media_image3.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to memory systems and fault detection within memory systems.
The prior arts of record (No et al., US 2009/0282319, as example of such prior arts) teaches A decoder includes multiple decoder stages and a controller. The decoder stages perform decoding operations with respect to a received signal using corresponding different decoding algorithms, however fail to teach the claimed specifics of:

 “a memory address decoder including multiple stages in a decoding path to generate a select signal from an input address signal, 
detect an erred bit along a respective decoding path of the at least two stages; and  generate a feedback signal indicative of the detected erred bit, and
fault detecting logic operably coupled with the memory address decoder to receive the respective feedback signals distributed from the multiple stages indicative of a fault along the decoding path, the received feedback signals including feedback signals generated by the respective integrated fault detection circuitry of the at least two stages of the multiple stages.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“decoding an input signal via a memory address decoder including multiple stages in a decoding path to generate a select signal from an input address signal; 
detecting erred bits along a respective decoding path of the at least two stages at least partially responsive to the fault detecting;
generating feedback signals indicative of the detected erred bits, the feedback signals distributed within the multiple stages; and
receiving, at fault detecting logic, feedback signals indicative of a fault along the decoding path, the received feedback signals comprising the generated feedback signals distributed within the multiple stages.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 14.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-7, 9-16,18 and 20-21 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111